Citation Nr: 1548656	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  03-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for manifestations of Arnold-Chiari I Malformation with cervical syringohydromyelia status post suboccipital craniotomy, to include the following: swallowing disorder, speech disorder, hearing loss, back symptoms, and chewing disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for Arnold-Chiari I Malformation.

The Board previously remanded this claim in August 2011 and September 2013 for further evidentiary development. 

The issue of entitlement to a temporary 100 percent evaluation from March 
 30, 2004 to June 16, 2004 for convalescence from a craniotomy related to his service-connected Arnold-Chiari Malformation has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's service-connected Arnold-Chiari I Malformation with cervical syringohydromyelia status post suboccipital craniotomy is presently manifested by no attributable symptoms, other than those symptoms for which he is receiving a separate evaluation, specifically radiculopathy, headaches, mood disorder, impaired vision, and a cervical spine condition.

CONCLUSION OF LAW

The criteria for a compensable rating for Arnold-Chiari I Malformation with cervical syringohydromyelia status post suboccipital craniotomy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.951(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8024 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in September 2013.  The Board instructed the RO to (1) provide the Veteran with an examination to determine the current severity of his Arnold-Chiari I Malformation, clarifying the resulting symptoms; and (2) readjudicating the issue.

The Veteran was scheduled for and attended an October 2013 VA examination.  The matter was readjudicated in an April 2014 Supplemental Statement of the Case (SSOC).

The Board observes that additional evidence was received from the Veteran since the most recent SSOC.  In an April 2014 response to the SSOC, the Veteran's representative asked that the case be forwarded to the Board and waived the AOJ consideration of any evidence submitted by the Veteran.  Accordingly, remand for AOJ consideration of the evidence submitted by the Veteran since the last SSOC is not warranted.  

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the June 2007 rating decision on appeal, a January 2007 letter provided the Veteran with appropriate notice of the information and evidence needed to substantiate his claim.  Consistent with Dingess, additional letters throughout the pendency of this appeal included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, relevant social security records, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for the condition on appeal was most recently afforded in October 2013.  The examination report reflects consideration of the Veteran's complaints as well as objective examination of his disability and includes sufficient findings to rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent October 2013 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his disability on appeal.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating

      Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected Arnold-Chiari I Malformation is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8024.  Under Diagnostic Code 8024, the minimum rating is 30 percent.  Higher ratings are assigned by analogy to other Diagnostic Codes.  The Note under this Diagnostic Code states the following: 

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. 

38 C.F.R. § 4.124(a) further directs that: 

[With the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the motor, sensory, or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and etc., referring to the appropriate bodily system of the schedule.  With partial loss of one or more extremities from neurological lesions, rate by comparison with mild moderate, severe, or complete paralysis of peripheral nerves].

The Veteran is currently assigned a noncompensable rating for manifestations of Arnold-Chiari I Malformation with cervical syringohydromyelia status post suboccipital craniotomy, to include the following: swallowing disorder, speech disorder, hearing loss, back symptoms, and chewing disorder.  The Veteran is also currently service-connected for degenerative arthritis, cervical spine, rated 40 percent; radiculopathy of the left upper extremity, rated 30 percent; muscle tension headaches, rated 30 percent; scar from craniotomy associated with Arnold-Chiari I Malformation, rated 30 percent; pseudofolliculitis barbae, rated 10 percent; GERD, rated 10 percent; mood disorder associated with Arnold-Chiari I Malformation, rated 10 percent; and impaired vision associated with Arnold-Chiari I Malformation, rated 0 percent.  The Veteran is currently in receipt of a 100 percent evaluation for individual unemployability.

      Factual Background

At the Veteran's April 2007 VA neurological examination, the examiner diagnosed the Veteran with status post suboccipital craniotomy for decompression of Chiari I malformation and cervical syringohydromyelia, unchanged.  The examiner noted a June 2004 treatment neurosurgery note documenting that the Veteran reported improvement of all symptoms for Arnold-Chiari, including decreased headaches, improved swallowing and talking, decreased numbness, and well healed wound.  The note stated that the Veteran would be returning to work soon.  At the examination the Veteran reported headaches.  Motor examination revealed that strength was not normal, as left elbow strength was 3 out of 5 with subjective pain at the left side of the head and neck as the Veteran flexed the elbow.  Movement of the left hand provoked subjective pain in the left side of the head and neck and pain in the left shoulder.  Sensory examination revealed decreased light touch, pin prick,  vibratory sense, position sense, and monofilament sensitivity in the left hand and fingers.  Mental status was normal.  Impaired vision was reported.  Reflexes were not normal, with abnormality in left bicep, left triceps, and bilateral knees.  Cerebellar exam was normal, with no evidence of chorea or carotid bruits.  

There was no tic disorder or Sydenham's/Huntington's chorea or athetosis.  Effects on occupation were noted as significant, due to symptoms such as vision difficulty, lack of stamina, and decreased strength in the upper extremity along with pain.  He reported pain and inability to turn the head and neck to the left side.  The Veteran's cervical spine was examined as well, with the relevant symptoms documented, including severe neck pain.  Examination of the spine muscles revealed spasms that were severe enough to be responsible for abnormal gait or abnormal spinal contour.

At a January 2008 VA examination, the Veteran reported a history of headaches.  Motor examiner revealed 50 percent strength of the left elbow, with pain on range of motion form the left neck to the left hand.  Muscle tone and bulk was normal.  Sensory exam revealed decreased light tough in the left hand and fingers, and diminished pin prick, and vibratory sense.  Position sense was normal.  Mental status was normal.  Cranial nerves were not all intact resulting in impaired vision.  Reflexes were abnormal in the left triceps, with the rest of reflexes "basically normal."  Cerebellar exam was normal with no evidence of chorea.  There was no carotid bruits.  Arnold Chiari was noted as serious, with significant effects on usual occupation.  The functional impact was due decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, hearing difficulty, vision difficulty, lack of stamina, weakness or fatigue, and decreased strength of and pain in the upper extremity.  The Veteran complained of low back pain in contrast to his cervical pain.  There was no history of incontinence, urinary urgency, retention, frequency, nocturia, obstipation, erectile dysfunction, leg or foot weakness, or falls.  There was numbness, paresthesias, and unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the mid to low back that radiates to both legs.  Inspection of the spine revealed the Veteran leans his head to the right.  Gait was normal.  Spinal curvature was normal and there were no abnormal curvatures of the spine.  There was no thoracic spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Sensory examination of the upper extremities was normal for vibration, and of the lower extremities for vibration, pain, light touch, and position sense.  

At an October 2010 VA peripheral nerves examination, the Veteran reported no history of balance or coordination problems, or mobility problems.  Sensory examination revealed polyradiculopathy of the left upper extremity with normal vibration, decreased pain/pinprick, normal position sense, decreased light touch, and no dysesthesias.  Motor examination revealed 4 out of 5 movement of the left extremity.  Muscle tone was normal, there was no muscle atrophy, gait was normal, no imbalance or tremor, no evidence of fasciculations, and no function of other joints was affected by the nerve disorder.  

A June 2011 private history and physical examination documented speech as clear and coherent.  Headaches and numbness were noted.  Psychological was noted as unremarkable, but depression was also noted.  A June 2011 nursing home admission record documents depression, chronic headache, complaints of weakness in the bilateral upper extremities and pain increasing with movement.  Neurological examination revealed diminished strength of 3 out of 5 in muscles related to the C5 and C6 level, specifically deltoids, biceps, triceps, wrist flexors and extensors.  Musculoskeletal examination was normal.  admission data did documented difficulty with hearing, speech, vision, numbness/tingling, dizziness, and headaches.  

At a March 2013 VA examination, the examiner noted that the Veteran had chronic neurologic symptoms of left sided paresthesia, numbness, and LUE weakness.  The Veteran had constant pain on the left side of the head and neck of 4/5 out of 10, which decreased to 3 out of 10 with medication.  The Veteran's head remained tilted to the right and the neck was stiff, with pain on movement.  The Veteran had pain and tingling in the left upper extremity, and used his right hand more.  He was able to see, hear, smell, taste, eat, and talk.  Chewing and swallowing was good.  

Physical examination revealed no pharynx and/or larynx and/or swallowing conditions.  The Veteran had no respiratory conditions.  He did have insomnia and chronic constipation.  No voiding dysfunction causing urine leakage.  He did have voiding dysfunction causing daytime voiding interval between 1 and 2 hours.  There was no obstructed voiding or voiding dysfunction requiring use of an appliance.  Speech and gait were normal.  Strength of the right extremitie4s was 5 out 5.  Strength of the left elbow extension and flexion, and wrist extension and flexion was 4 out of 5.  Left grip and pinch were 3 out of 5.  Left lower extremity strength was 5 out of 5.  Deep tendon reflexes were normal, with the exception of decreased reflex in the left bicep and left brachioradialis.  There was no muscle atrophy.  There was mild muscle weakness of the left upper extremity, strength was normal in the other extremities.  

There was no mental health condition noted attributable to the Veteran's condition.  Functional impairment was not so severe such that amputation with prosthesis would equally serve the Veteran.  The examiner stated that the Veteran's central nervous system disorder did no impact his ability to work.  

At the Veteran's October 2013 VA examination, the examiner documented that the Veteran had normal hearing, and did not have a hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Veteran denied tinnitus.  The examiner noted that the appearance of the Veteran's head was unchanged from previous examinations, and the neck remained stiff and head tilted towards the right.  The Veteran's central nervous system condition required continuous medication for control.  The examiner noted mild swallowing difficulties, stating that the Veteran reported "subjective occasional coughing while swallowing solids or liquids, no incidence of actual choking.  He is able to swallow his pills without problems.  However he also has a post nasal drip and he can cough or hack out the sputum without difficulty."  There were no respiratory conditions, bowel impairment, or voiding dysfunction.  The Veteran had sleep apnea.  

Neurological examination revealed normal speech and gait.  Strength was normal in the right extremities, and somewhat decreased in the left upper and lower extremities.  Deep tendon reflexes were normal throughout.  There was no muscle atrophy.  Mild muscle weakness was noted in the left upper and left lower extremities.  

The examiner provided comments with respect to the Veteran's claimed swallowing, speech, hearing, back, pain radiating in the legs, loss of balance, and chewing disorders.  

With respect to the swallowing disorder, the examiner stated that the Veteran eats normal consistency of foods.  The Veteran reported persistent sensation of having a lump at the left side of the throat.  The Veteran reported occasional reflux symptoms, but that he has no history of choking.  He occasionally coughs for about 15 seconds while eating, but also has coughing spells while not eating.  

With respect to a speech disorder, the Veteran reported a change in his voice.  The examiner stated voice sounded normal, with adequate volume, normal tone, not hoarse, and voice was the same as previous examinations.  The Veteran reported that it hurt to talk loud and that he could not yell.  Talking for extended periods caused pain on the left side of the neck, left side of face, left side of head, left supraclavicular area, and the left upper extremity.  Word formulation and enunciation was normal.  speech was clear, not mumbling, stuttering, or slurred.

Regarding hearing loss, the Veteran did not have a hearing loss disability as previously noted.  The Veteran indicated that since irrigation of the left ear, he has been able to hear well.

With respect to the Veteran's back symptoms, the examiner explained that review of diagnostic imaging in 2008 showed "essentially no evidence of any
arthritic change seen of the entire lumbar spine. No fractures or
subluxations of the lumbar spine".  There was subjective occasional low back spasm and both legs kick spontaneously and occasionally the Veteran was awakened by it. Sometimes there is numbness in the left foot and toes, and the left knee gives out.
The Veteran's pain is on the cervical spine area , he has a cervical dystonia, with the head and neck tilted towards the right side, with very limited range of motion c-spine with subjective stiffness, and tightness.  He said the left leg
feels weak and gives out, but most of the time it feels okay.  There is no
entry about the low back in the progress notes and problem list.

Regarding pain radiating into his legs, the examiner noted that there is no entry about the low back in the progress notes and problem list.  He said that
sometimes there is numbness in the left foot and toes, and the left knee gives out. He said that the left side of the neck and the left shoulder and left side of the head
hurt when he lifts up his thigh while in a sitting position.  He said that
the left upper and lower extremity is weaker than the right side, but he is right
handed.

Regarding loss of balance, the examiner noted that this is due to his neck
and head being tilted towards the right side, and an inability to turn his
head and neck, and limitation in his field of vision . The left knee also
hurts and feel weak, but most of the time he said the left leg feels okay.
There is intact sensation in the left lower extremity compared to the right
lower extremity, although he said the sensation in the left lower extremity is
not as keen as the right.  There is a subjective increase in the pain in the left side of the neck, left face, left shoulder, while the left lower extremity is being tested for motor power. He has not fallen, he has not stumbled.  Gait is stable without support of a cane.

Regarding the chewing disorder, the examiner noted that "there is no history, and no objective and subjective symptom suggesting chewing problem.  He said he can chew solid foods, like fruits , potatoes, vegetables, fish, tenderloin, lamb, etc."

The record also contains a multitude of additional VA treatment records and private treatment records, which the Board has thoroughly reviewed.

      Analysis

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted.  Objective findings from the Veteran's VA examinations and other treatment records are not consistent with a compensable evaluation.  While the evidence is clear that the Veteran suffers with symptoms specific to his cervical spine, radiculopathy of the left upper extremity, headaches, a mood disorder, and impaired vision, as previously noted, the Veteran is currently in receipt of separate evaluations for these conditions.  While the Veteran has reported hearing loss, back pain, swallowing disorder, and difficulty speaking as a result of his service-connected Arnold-Chiari I Malformation, the Board finds that the evidence of record does not support a finding that these symptoms have manifested to a degree which would warrant a compensable evaluation.  As noted under 38 C.F.R. § 4.124(a), a minimum rating under Diagnostic Code 8024 requires that there be ascertainable residuals.  Here the Veteran does not have a current hearing loss disability, and the medical evidence of record, including the Veteran's most recent VA examination, does not indicate that the Veteran is suffering from speech or swallowing disorders.  In addition, there is no evidence, outside of the Veteran's subjective complaints of pain, that the Veteran is suffering from a back condition related to his Arnold-Chiari I Malformation that would warrant an evaluation under a relevant diagnostic code.  

Thus, the Board finds that the evidence does not support a finding that the Veteran is suffering from symptoms of Arnold-Chiari I Malformation, excluding those symptoms for which he is receiving a separate evaluation, that would warrant a compensable rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8024.  The record suggests that while the Veteran has multiple symptoms associated with this condition, he is currently in receipt of separate evaluations for such conditions.  Compensation for these symptoms under Diagnostic Code 8024 would amount to pyramiding.  38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The symptoms for which he is not receiving a separate evaluation are not severe enough to warrant a compensable evaluation.  In making this finding the Board has specifically considered psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations.

Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and additional medical records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a compensable evaluation for Arnold-Chiari I Malformation.  The medical evidence of record indicates that the Veteran's Arnold-Chiari I Malformation manifests in symptoms for which the Veteran is already receiving a separate evaluation, and does not manifest in speech disturbances, hearing loss, back pain, or a swallowing disorder consistent with a compensable evaluation.  In order for the Veteran to receive a higher rating for Arnold-Chiari I Malformation, based on the applicable rating criteria, the record would have to show ascertainable residuals of the disease.  These are not shown with respect to the symptoms claimed for which the Veteran is not already receiving a separate evaluation for.  Medical professionals have opined that the Veteran does not have a current hearing loss disability, speech disorder, swallowing disorder, or back pain consistent with a compensable evaluation.  Therefore, a compensable evaluation is not warranted.  

In conclusion, the Board finds that a compensable rating is not warranted for the Veteran's Arnold-Chiari I Malformation.  The evidence does not support a finding that there are ascertainable residuals of the condition for which the Veteran is not already receiving compensation under a separate evaluation and diagnostic code.  38 C.F.R. § 4.124(a), Diagnostic Codes 8024.  

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his Arnold-Chiari I Malformation. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for either disability that the available schedular evaluations for the service-connected Arnold-Chiari I Malformation are inadequate. A comparison between the level of severity and symptomatology of the Veteran's Arnold-Chiari I Malformation disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations.  Thus, the Veteran's current ratings are adequate. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.   Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable disability rating for manifestations of Arnold-Chiari I Malformation with cervical syringohydromyelia status post suboccipital craniotomy, to include the following: swallowing disorder, speech disorder, hearing loss, back symptoms, and chewing disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


